                Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Thomas E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
 6
     Fax: (866) 633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
11
12   ABANTE ROOTER AND                        )   Case No.
13   PLUMBING INC, individually and on )
     behalf of all others similarly situated, )   CLASS ACTION
14                                            )
15   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
16
            vs.                               )
17                                            )   1. NEGLIGENT VIOLATIONS OF
                                                     THE TELEPHONE CONSUMER
18                                            )      PROTECTION ACT [47 U.S.C.
     CROSSCOUNTRY MORTGAGE, )                        §227 ET SEQ.]
19   LLC, and DOES 1 through 10,              )   2. WILLFUL VIOLATIONS OF THE
                                                     TELEPHONE CONSUMER
20   inclusive, and each of them,             )      PROTECTION ACT [47 U.S.C.
                                              )      §227 ET SEQ.]
21
     Defendant(s).                            )
22                                            )   DEMAND FOR JURY TRIAL
23         Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”), on
24   behalf of itself and all others similarly situated, alleges the following upon
25   information and belief based upon personal knowledge:
26                               NATURE OF THE CASE
27         1.      Plaintiff brings this action for itself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                  CLASS ACTION COMPLAINT
                                             -1-
                  Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 2 of 8




 1   the illegal actions of CROSSCOUNTRY MORTGAGE, LLC (“Defendant”), in
 2   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 3   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 4   et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                                JURISDICTION & VENUE
 6           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   Delaware corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
10   in violation of the TCPA, which, when aggregated among a proposed class in the
11   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
12   Therefore, both diversity jurisdiction and the damages threshold under the Class
13   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
14           3.      Venue is proper in the United States District Court for the Northern
15   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
16   business within the state of California and Plaintiff resides within the County of
17   Alameda.
18                                          PARTIES
19           4.      Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
20   is a natural person residing in Emeryville, California and is a “person” as defined
21   by 47 U.S.C. § 153 (39).

22           5.      Defendant, CROSSCOUNTRY MORTGAGE, LLC (“Defendant”),

23   is a mortgage lending company and is a “person” as defined by 47 U.S.C. § 153

24   (39).

25
             6.      The above named Defendant, and its subsidiaries and agents, are

26
     collectively referred to as “Defendants.” The true names and capacities of the

27
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
28



                                    CLASS ACTION COMPLAINT
                                               -2-
                 Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 3 of 8




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 3   Complaint to reflect the true names and capacities of the DOE Defendants when
 4   such identities become known.
 5          7.      Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions complained
10   of herein was made known to, and ratified by, each of the other Defendants.
11                                   FACTUAL ALLEGATIONS
12          8.      Defendant contacted Plaintiff on or about January 12, 2021 and
13   January 25, 2021 on Plaintiff’s cellular telephone ending in -3803, in an effort to
14   sell or solicit its services.
15          9.      Defendant called Plaintiff on Plaintiff’s cellular telephone multiple
16   times from two separate phone numbers confirmed to belong to Defendant, (209)
17   318-6340 and (209) 314-8520.
18          10.     Defendant used an “automatic telephone dialing system”, as defined
19   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
20   business services.
21          11.     Defendant’s calls constituted calls that were not for emergency

22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

23          12.     Defendant’s calls were placed to telephone number assigned to a

24
     cellular telephone service for which Plaintiff incurs a charge for incoming calls

25
     pursuant to 47 U.S.C. § 227(b)(1).

26
            13.     Plaintiff is not a customer of Defendant’s services and has never

27
     provided any personal information, including Plaintiff’s cellular telephone number,
     to Defendant for any purpose whatsoever.
28



                                      CLASS ACTION COMPLAINT
                                                 -3-
             Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 4 of 8




 1         14.     Defendant never received Plaintiff’s “prior express consent” to
 2   receive calls using an automatic telephone dialing system or an artificial or
 3   prerecorded voice on Plaintiff’s cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         15.     Plaintiff alleges upon information and belief, including without
 6   limitation Plaintiff’s experiences as recounted herein, especially Plaintiff’s
 7   experience of being called despite Defendant’s lack of express consent to call
 8   Plaintiff, that Defendant lacks reasonable policies and procedures to avoid the
 9   violations of the Telephone Consumer Protection act herein described.
10                               CLASS ALLEGATIONS
11         16.     Plaintiff brings this action individually and on behalf of all others
12   similarly situated, as a member the proposed class (hereafter, “The Class”) defined
13   as follows:
14
                   All persons within the United States who received any
15                 solicitation/telemarketing   telephone   calls    from
16                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
17                 system or an artificial or prerecorded voice and such
18                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
19
                   Complaint
20
21         17.     Plaintiff represents, and is a member of, The Class, consisting of all
22   persons within the United States who received any solicitation telephone calls from
23   Defendant to said person’s cellular telephone made through the use of any
24   automatic telephone dialing system or an artificial or prerecorded voice and such
25   person had not previously not provided their cellular telephone number to
26   Defendant within the four years prior to the filing of this Complaint.
27         18.     Defendant, its employees and agents are excluded from The Class.
28   Plaintiff does not know the number of members in The Class, but believes the Class


                                  CLASS ACTION COMPLAINT
                                             -4-
              Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 5 of 8




 1   members number in the thousands, if not more. Thus, this matter should be
 2   certified as a Class Action to assist in the expeditious litigation of the matter.
 3         19.    The Class is so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Class
 5   members are unknown to Plaintiff at this time and can only be ascertained through
 6   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 7   The Class includes thousands of members.            Plaintiff alleges that The Class
 8   members may be ascertained by the records maintained by Defendant.
 9         20.    Plaintiff and members of The Class were harmed by the acts of
10   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
11   and The Class members via their cellular telephones thereby causing Plaintiff and
12   The Class members to incur certain charges or reduced telephone time for which
13   Plaintiff and The Class members had previously paid by having to retrieve or
14   administer messages left by Defendant during those illegal calls, and invading the
15   privacy of said Plaintiff and The Class members.
16         21.    Common questions of fact and law exist as to all members of The
17   Class which predominate over any questions affecting only individual members of
18   The Class. These common legal and factual questions, which do not vary between
19   Class members, and which may be determined without reference to the individual
20   circumstances of any Class members, include, but are not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this

22                       Complaint, Defendant made any telemarketing/solicitation call

23                       (other than a call made for emergency purposes or made with

24
                         the prior express consent of the called party) to a Class member

25
                         using any automatic telephone dialing system or any artificial

26
                         or prerecorded voice to any telephone number assigned to a

27
                         cellular telephone service;
                  b.     Whether Plaintiff and the Class members were damaged
28



                                   CLASS ACTION COMPLAINT
                                              -5-
              Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 6 of 8




 1                       thereby, and the extent of damages for such violation; and
 2                c.     Whether Defendant should be enjoined from engaging in such
 3                       conduct in the future.
 4         22.    As a person that received numerous telemarketing/solicitation calls
 5   from Defendant using an automatic telephone dialing system or an artificial or
 6   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 7   claims that are typical of The Class.
 8         23.    Plaintiff will fairly and adequately protect the interests of the members
 9   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
10   class actions.
11         24.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Class members is impracticable. Even if every Class member could afford
14   individual litigation, the court system could not. It would be unduly burdensome
15   to the courts in which individual litigation of numerous issues would proceed.
16   Individualized litigation would also present the potential for varying, inconsistent,
17   or contradictory judgments and would magnify the delay and expense to all parties
18   and to the court system resulting from multiple trials of the same complex factual
19   issues. By contrast, the conduct of this action as a class action presents fewer
20   management difficulties, conserves the resources of the parties and of the court
21   system, and protects the rights of each Class member.

22         25.    The prosecution of separate actions by individual Class members

23   would create a risk of adjudications with respect to them that would, as a practical

24
     matter, be dispositive of the interests of the other Class members not parties to such

25
     adjudications or that would substantially impair or impede the ability of such non-

26
     party Class members to protect their interests.

27
           26.    Defendant has acted or refused to act in respects generally applicable
     to The Class, thereby making appropriate final and injunctive relief with regard to
28



                                  CLASS ACTION COMPLAINT
                                             -6-
              Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 7 of 8




 1   the members of the Class as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5          27.   Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above at Paragraphs 1-26.
 7          28.   The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
10          29.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
11   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13          30.   Plaintiff and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18          31.   Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above at Paragraphs 1-26.
20          32.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not

22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

23   seq.

24          33.   As a result of Defendant’s knowing and/or willful violations of 47

25
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

26
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
            34.   Plaintiff and the Class members are also entitled to and seek
28



                                  CLASS ACTION COMPLAINT
                                             -7-
             Case 4:21-cv-04531-DMR Document 1 Filed 06/11/21 Page 8 of 8




 1   injunctive relief prohibiting such conduct in the future.
 2                                PRAYER FOR RELIEF
 3   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7               • As a result of Defendant’s negligent violations of 47 U.S.C.
 8                §227(b)(1), Plaintiff and the Class members are entitled to and
 9                request $500 in statutory damages, for each and every violation,
10                pursuant to 47 U.S.C. 227(b)(3)(B); and
11               • Any and all other relief that the Court deems just and proper.
12                           SECOND CAUSE OF ACTION
13   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
14                                 47 U.S.C. §227 et seq.
15               • As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
17                and request treble damages, as provided by statute, up to $1,500, for
18                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
19                U.S.C. §227(b)(3)(C); and
20               • Any and all other relief that the Court deems just and proper.
21                                   JURY DEMAND

22         35.    Pursuant to Plaintiff’s rights under the Seventh Amendment to the

23   United States Constitution, Plaintiff demands a jury on all issues so triable.

24         Respectfully Submitted this 11th day of June, 2021.

25
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                    By: /s/ Todd M. Friedman
26                                      Todd M. Friedman
27                                      Law Offices of Todd M. Friedman
                                        Attorney for Plaintiff
28



                                  CLASS ACTION COMPLAINT
                                             -8-
